1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   QUENTON DIMITRIS,                               )   Case No.: 1:19-cv-00460-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING ORDER TO SHOW CAUSE,
13          v.                                           AND GRANTING PLAINTIFF’S MOTION FOR
                                                     )   EXTENSION OF TIME TO FILE AN AMENDED
14                                                   )   COMPLAINT
     J. PAIR,
                                                     )
15                  Defendant.                       )   [ECF No. 8]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Quenton Dimitris is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On April 15, 2019, the Court found that Plaintiff’s complaint failed to state a cognizable claim
21   for relief and granted Plaintiff thirty days to file an amended complaint addressing the deficiencies
22   identified by the Court. (ECF No. 6.)
23          Plaintiff failed to file an amended complaint or otherwise respond to the Court’s order.
24   Therefore, on May 28, 2019, the Court issued to show cause why the action should not be dismissed.
25   However, on this same date, Plaintiff filed a motion for extension of time to file an amended
26   complaint, which crossed in the mail with the Court’s order.
27   ///
28   ///
                                                         1
1             On the basis of good cause, it is HEREBY ORDERED that:

2             1.      The May 28, 2019, order to show cause is VACATED;

3             2.      Plaintiff is granted thirty (30) days from the date of service of this order to file an

4                     amended complaint; and

5             3.      The failure to comply with this order will result in a recommendation to dismiss the

6                     action.

7
8    IT IS SO ORDERED.

9    Dated:        May 29, 2019
10                                                         UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
